Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/02/2022 have been fully considered but they are not persuasive. 
In regard to claim 1, Applicant argues Lee (US 20190033871), Ohmura (US 20200031335), and Nath (US 20190377339) do not teach each and every limitation of the claim. The claim has been amended to recite language from dependent claim 8 which the Office has admitted Lee and Ohmura do not teach. 
However, Nath has not been used to remedy any challenged limitations, rather Lee, Ohmura, and Abe (US 20180099666) have been used to address the amendments. As such, this argument is not persuasive and more detailed arguments about the combination of Lee, Ohmura and Abe will be given below. 
Applicant argues Abe does not remedy the deficiencies of Lee and Ohmura. In particular that Abe is silent as to determining error between the center line and the provisional center line and generating a path based upon this error under circumstances where a reliability of a driving environment is less than the preset reference value and thereby fails to teach the limitations of claim 1: “when the reliability is less than the preset reference value, determining, by the controller, a path error between the reference path and the candidate path; and generating an optimum U-turn path based on the path error”. 
However, Abe was previously and is here again relied upon to teach determining a degree of reliability and determining if a correction to a travel path is beneficial based on whether the reliability is less than or greater than a predetermined value. Abe alone was not relied upon to teach the challenged limitations, but rather the combination of Lee, Ohmura, and Abe. 
To that end, Ohmura teaches comparing a preceding vehicle travel course with a continuously recomputed predicted traveling course through a threshold for assessing a difference in the courses. Then, one of these courses is selected. Lee teaches determining a U-turn situation and planning a U-turn path. 
As such, by the combination of all three of these references, claim 1 would have been found obvious, where Abe serves as a reliability check on driving information and which is used when determining if a correction is required, and fed into Ohmura to compare the paths and potentially take an alternative path from Lee’s previously determined path. 
As such, this argument is unpersuasive. 
Applicant argues claim 11 recites similar features to claim 1 and is allowable for the same reasons. 
This argument is unpersuasive for the same reasons as given above. 
Applicant argues the dependent claims are allowable by virtue of their dependency. 
This argument is unpersuasive for the same reasons as given above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20190033871) in view of Ohmura (US 20200031335) and Abe et al. (US 20180099666).
In regards to claim 1, Lee teaches a method of generating a U-turn path of an autonomous vehicle, comprising: (Figs 3 & 5.)
recognizing, by a controller, a U-turn situation; ([0056] U-turn situations of varying degrees may be recognized by path finding engine 110. [0084] this reasonably happens along with receiving of way points in step 302 or b-spline function forming in step 304.)
generating, by the controller, a plurality of virtual path points on a high definition map based on driving environment information and generating a reference path corresponding to the U-turn situation based on the plurality of virtual path points; ([0084] path finding engine 110 finds path between way points in step 304 where way points are received in step 302 from navigation system.)
Lee does not teach: 
in response to detecting a preceding vehicle is present ahead of the vehicle, following, by the controller, a moving trajectory of the preceding vehicle and generating a candidate path; 
estimating, by the controller, reliability of the driving environment information,
when the reliability is equal to or greater than a preset reference value, perform U-turn control of the autonomous vehicle based on the reference path; and
when the reliability is less than the preset reference value,
determining, by the controller, a path error between the reference path and the candidate path; and 
generating an optimum U-turn path based on the path error.
However, Ohmura teaches determining a second traveling course to follow a preceding vehicle and sequentially calculating the course to ensure it is always accurate ([0108]). This is performed by monitoring the preceding vehicle and determining the position and relative speed of the preceding vehicle relative to the own vehicle and using this information to determine the traveling trajectory of the preceding vehicle ([0113]). Points the preceding vehicle passes are then used to calculate the path for the own vehicle ([0114]). Further, the preceding vehicle traveling course may be compared with a continuously recalculated predicted traveling course at least through a threshold for assessing difference ([0141] [0142]). One of these courses is selected as a target traveling course, which is an optimal traveling course ([0088]). 
Additionally, Abe teaches the degree of reliability may be acquired in the form of detection accuracy when regulating a travel path and expressed as a numerical degree between 0 and 1 and based on the degree of reliability, may determine to perform correction of the travel path ([0090]). The determination of if a correction is beneficial is based on if the degree of reliability is high or low or greater than a predetermined value ([0020] [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Lee, by incorporating the teachings of Ohmura and Abe, such that a trajectory of a preceding vehicle may be used to determine an alternative path to navigate a U-turn, the degree of reliability of driving information is estimated, at least in the form of detection accuracy, when the degree of reliability is greater than a predetermined value, a correction may not be carried out such that the vehicle follows the reference U-turn path, and when the degree of reliability is lower than the predetermined value, a correction is needed in such a manner that the traveling courses are compared to select an optimal traveling course. 
The motivation to continuously recalculate a preceding vehicle following course is that, as acknowledged by Ohmura, this allows for seamlessly transitioning to a vehicle following mode with greater accuracy ([0030]) and the motivation to follow a preceding vehicle traveling course is that such a course is highly likely to be a safe travel course which allows for avoiding of collisions ([0018]). Further, comparing such courses allows for an understanding of how well the predicted travelling course of the own vehicle follows the target traveling course ([0019]) which improves the comfort of the driver and passengers. The motivation to perform reliability determinations and correction based on a predetermined reliability value is that, as acknowledged by Abe, this allows for more appropriately controlling the travel path of the vehicle based on the recognized travel environment ([0005]).

In regards to claim 2, Lee, as modified by Ohmura and Abe, teaches the method of claim 1, wherein generating the reference path includes: 
calculating, by the controller, a first path equation based on an nth degree polynomial for each path section between adjacent virtual path points of the plurality of virtual path points. ([0084] a b-spline function as a function of the way points is determined. This forms a piecewise polynomial function path connecting the waypoints. A b-spline is, by definition, a piecewise polynomial function and therefore an nth degree polynomial.)

In regards to claim 3, Lee, as modified by Ohmura and Abe, teaches the method of claim 2, wherein calculating the first path equation includes calculating a coefficient of the first path equation for each path section using position coordinates and a heading angle of the autonomous vehicle and a curvature and curvature rate at each of the virtual path points. ([0064] the b-spline function is solved to ensure zeroth, first, and second order continuity and using initial boundary conditions [0065] including path offset, heading angle, and initial curvature. The initial path offset is an initial position in the y direction that corresponds to an x direction. A first order of the function is a curvature and a second order of the function is a curvature rate.)

In regards to claim 4, Ohmura teaches determining data indicative of a traveling trajectory of a preceding vehicle, where the traveling trajectory is a contour, and sequentially or successively assessing the position and the relative speed of the preceding vehicle detected using forward information acquisition processing ([0113]). Preceding vehicle may be sensed by either or a combination of a vehicle-mounted camera or a millimeter-wave radar ([0069] [0070]). While not explicitly explained in writing, a center of the preceding vehicle in the width direction is still tracked, as shown in the figures the trajectory of the preceding vehicle is based on the widthwise center of the vehicle (Fig 4) and therefore a center must first be controlled. Likewise, it would be less logical to track any other point because that would not result in a clear determination of the position of the preceding vehicle that could be applied to other vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Lee, as already modified by Ohmura and Abe, by further incorporating the teachings of Ohmura, such that the preceding vehicle is monitored using a distance sensor and the trajectory of the preceding vehicle is determined based on the center of the preceding vehicle, along with distinct positions of the preceding vehicle. 
The motivation to do so is the same acknowledged by Ohmura and given for claim 1 above. 

In regards to claim 5, Lee, as modified by Ohmura and Abe, teaches the method of claim 4.
Lee also teaches determining a b-spline function which is a piecewise polynomial function between way points ensuring continuity between the different derivatives of the piecewise polynomial functions ([0064]). 
Ohmura teaches sequentially or successively calculating the position of a preceding vehicle and acquiring a traveling trajectory of the preceding vehicle, then calculates the preceding vehicle following course ([0113]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Lee, as already modified by Ohmura and Abe, by further incorporating the teachings of Ohmura, such that a preceding vehicle trajectory and position over time are determined and from this information a second course for the own vehicle is determined using the same b-spline fitting of Lee but with way points supplied by tracking the preceding vehicle. 
The motivation to do so is the same as for claim 1 above and acknowledged by Ohmura.  

In regards to claim 9, Lee, as modified by Ohmura and Abe, teaches the method of claim 1. 
Ohmura teaches the vehicle camera takes an image of the view ahead of the vehicle and the radar senses obstacles ahead of the vehicle including preceding vehicles ([0069] [0070]). A preceding vehicle, and in fact, any obstacle inherently blocks the view beyond the obstacle, which thereby restricts the field of view. This is a fundamental property of any opaque object. 
Abe teaches the degree of reliability may be acquired in the form of detection accuracy when regulating a travel path and expressed as a numerical degree between 0 and 1 and based on the degree of reliability, may determine to perform correction of the travel path ([0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Lee, as already modified by Ohmura and Abe, by further incorporating the teachings of Ohmura and Abe, such that imaging sensors, which themselves have set fields of view, detect obstacles including a preceding vehicle, and the reliability is then determined based on the available driving information from the sensors. 
The motivations to do so are the same as acknowledge by Ohmura and Abe in regards to claim 1. 

In regards to claim 10, Lee, as modified by Ohmura and Abe, teaches a non-transitory computer-readable recording medium having recorded thereon an application program for executing the method of generating the U-turn path of the autonomous vehicle of claim 1 by executing the method by a processor. ([0036] memory stores software executed by processor, which is a non-transitory medium with an application program.)

In regards to claim 11, Lee teaches a U-turn path generating apparatus of an autonomous vehicle, comprising: (Fig 1, 2.)
a driving situation recognizer configured to recognize a U-turn situation; ([0056] U-turn situations of varying degrees may be recognized by path finding engine 110.)
a reference path generator configured to generate a plurality of virtual path points on a high definition map based on a combination result of driving environment information and to generate a reference path corresponding to the U-turn situation; ([0084] path finding engine 110 finds path between way points where way points are received from navigation system and travel around a u-turn.)
Lee does not teach: 
a candidate path generator configured, when a preceding vehicle is present ahead of the vehicle, to follow a moving trajectory of the preceding vehicle and to generate a candidate path; 
a reliability estimator configured to estimate reliability of the driving environment information; and 
a path comparison determiner configured to, when the reliability is less than a preset reference value, determine a path error between the reference path and the candidate path and to generate an optimum U-turn path based on the path error, and
wherein, when the reliability is equal to or greater than a preset reference value, U-turn control of the autonomous vehicle is performed based on the reference path.
However, Ohmura teaches determining a second traveling course to follow a preceding vehicle and sequentially calculating the course to ensure it is always accurate ([0108]). This is performed by monitoring the preceding vehicle and determining the position and relative speed of the preceding vehicle relative to the own vehicle and using this information to determine the traveling trajectory of the preceding vehicle ([0113]). Points the preceding vehicle passes are then used to calculate the path for the own vehicle ([0114]). Further, the preceding vehicle traveling course may be compared with a continuously recalculated predicted traveling course at least through a threshold for assessing difference ([0141] [0142]). One of these courses is selected as a target traveling course, which is an optimal traveling course ([0088]). 
Additionally, Abe teaches the degree of reliability may be acquired by the external environment recognition unit and environment map generating unit in the form of detection accuracy when regulating a travel path and expressed as a numerical degree between 0 and 1 and based on the degree of reliability, may determine to perform correction of the travel path ([0090]). The determination of if a correction is beneficial is based on if the degree of reliability is high or low or greater than a predetermined value ([0020] [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control apparatus of Lee, by incorporating the teachings of Ohmura and Abe, such that a trajectory of a preceding vehicle may be used to determine an alternative path to navigate a U-turn, the degree of reliability of driving information is estimated by estimating units, at least in the form of detection accuracy, when the degree of reliability is greater than a predetermined value, a correction may not be carried out such that the vehicle follows the reference U-turn path, and when the degree of reliability is lower than the predetermined value, a correction is needed in such a manner that the traveling courses are compared to select an optimal traveling course. 
The motivation to do continuously recalculate a preceding vehicle following course is that, as acknowledged by Ohmura, this allows for seamlessly transitioning to a vehicle following mode with greater accuracy ([0030]) and the motivation to follow a preceding vehicle traveling course is that such a course is highly likely to be a safe travel course which allows for avoiding of collisions ([0018]). Further, comparing such courses allows for an understanding of how well the predicted travelling course of the own vehicle follows the target traveling course ([0019]) which improves the comfort of the driver and passengers. The motivation to perform reliability determinations and correction based on a predetermined reliability value is that, as acknowledged by Abe, this allows for more appropriately controlling the travel path of the vehicle based on the recognized travel environment ([0005]).

In regards to claim 12, Lee, as modified by Ohmura and Abe, teaches the U-turn path generating apparatus of the autonomous vehicle of claim 11.
Claim 12 recites an apparatus having substantially the same features of claim 2 above, therefore claim 12 is rejected for the same reasons as claim 2. 

In regards to claim 13, Lee, as modified by Ohmura and Abe, teaches the U-turn path generating apparatus of the autonomous vehicle of claim 12.
Claim 13 recites an apparatus having substantially the same features of claim 3 above, therefore claim 13 is rejected for the same reasons as claim 3. 

In regards to claim 14, Lee, as modified by Ohmura and Abe, teaches the U-turn path generating apparatus of the autonomous vehicle of claim 13.
Claim 14 recites an apparatus having substantially the same features of claim 4 above, therefore claim 14 is rejected for the same reasons as claim 4. 

In regards to claim 15, Lee, as modified by Ohmura and Abe, teaches the U-turn path generating apparatus of the autonomous vehicle of claim 14.
Claim 15 recites an apparatus having substantially the same features of claim 5 above, therefore claim 15 is rejected for the same reasons as claim 5. 

In regards to claim 19, Lee, as modified by Ohmura and Abe, teaches the U-turn path generating apparatus of the autonomous vehicle of claim 11.
Claim 19 recites an apparatus having substantially the same features of claim 9 above, therefore claim 19 is rejected for the same reasons as claim 9. 

Claims 6, 7, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ohmura and Abe, in further view of Nath et al. (US 20190377339).
In regards to claim 6, Lee as modified by Ohmura and Abe, teaches the method of claim 5, wherein determining the path error includes: 
Lee, as modified by Ohmura and Abe, does not teach:
calculating, by the controller, an error between coefficients of the first and second path equations for each path section; and 
wherein generating the optimum U turn path includes:
in response to determining that the error is equal to or greater than a preset threshold value, generating, by the controller, the U-turn path through curve fitting of a polynomial for each path section based on the second path equation.
However, Nath teaches assessing a path offset which includes the coefficients of a polynomial equation describing the difference between two paths, in this case a current and a previously predicted path, determining the number of discontinuities or jumps in the value of the path offset, and assessing whether the number is indicative of changing from a high reliability to a low reliability by comparing with a predetermined number. Based on this assessment, the vehicle may be instructed to return to the previously predicted path ([0045]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Lee, as already modified by Ohmura and Abe, by incorporating the teachings of Nath, such that the trajectories of Lee, as modified by Ohmura, are compared using the path offset assessment of Nath and the discontinuities of this path offset are assessed to select the path, such that when the path offset value is greater than or equal to the predetermined number, the second path equation is used which corresponds to the preceding vehicle path. 
The motivation to apply a path offset assessing the difference between the paths, is that, as acknowledged by Nath, this allows for determining the confidence in the route of the vehicle ([0045]), which, in turn, improves safety of the vehicle and passengers.

In regards to claim 7, Nath teaches assessing a path offset and the error given by the offset and returning to a previously predicted path based on whether the error is above or below a predetermined number ([0045]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of to modify the vehicle control method of Lee, as already modified by Ohmura, Abe, and Nath, by further incorporating the teachings of Nath, such that when the previously predicted path is the preceding vehicle path and the current path is the first path as explained above, and the path offset results in an error number below the threshold, the first path is continued. 
	The motivation to do so is the same as given for claim 6 above and acknowledged by Nath. 

In regards to claim 16, Lee, as modified by Ohmura and Abe, teaches the U-turn path generating apparatus of the autonomous vehicle of claim 15.
Claim 16 recites an apparatus having substantially the same features of claim 6 above, therefore claim 16 is rejected for the same reasons as claim 6 for the same motivation as given by Nath. 

In regards to claim 17, Lee, as modified by Ohmura, Abe, and Nath, teaches the U-turn path generating apparatus of the autonomous vehicle of claim 16.
Claim 17 recites an apparatus having substantially the same features of claim 7 above, therefore claim 17 is rejected for the same reasons as claim 7. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bacchus (US 20200167934) teaches determining a 2nd order polynomial derived from three consecutive waypoints representing the path of a vehicle, which may include a U-turn. 
Schein et al. (US 20190009778) teaches determining a path feasible for a vehicle from a starting point to an end point in a U-turn situation. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.W./Examiner, Art Unit 3661    


/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661